DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous objections to claims 27 and 34 have been removed in view of the applicant's amendments.

Allowable Subject Matter
Claims 1-20, 26-27, 33-34, are canceled.
Claims 21-25, 28-32, and 35-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Kim et al. (US 20110013075 A1, published: 1/20/2011), Di Censo et al. (US 20150346845 A1, published: 12/3/2015), and Wood ("Technical guide for mono and stereo signals", published: 9/26/2004, Copyright 1995-2004, https://person2.sol.lu.se/SidneyWood/praate/monstee.html), does not expressly teach or render obvious the invention as recited in independent claims 21, 28, and 35.
wherein each reproduction section of the plurality of reproduction sections is defined based on a point where a dB level of the sound becomes lower than the reference value or where the dB level is lower than the reference value for the reference time.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the electronic device of the prior art to incorporate the features of wherein each reproduction section of the plurality of reproduction sections is defined based on a point where a dB level of the sound becomes lower than the reference value or where the dB level is lower than the reference value for the reference time, as recited in the context of claims 21, 28, and 35, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145